 In the Matter of TUBIZE RAYON CORPORATIONandTEXTILE WORKERSUNION OF AMERICA, CIOCase No. 10-B-1307.-Decided November 6, 1944Mr. Barry Wright,of Rome, Ga., for the Company.Mr. Garland R. Brook,of Atlanta, Ga., andMr. A. 0. Boyles,ofRome, Ga., for the Union.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers of Union of America,CIO, herein called the Union, alleging that, a question affecting com-merce had arisen concerning the representation of employees ofTubize Corporation, Rome, Georgia, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Mortimer H. Freeman, Trial Examiner.Saidhearing was,held at Rome, Georgia, on September 29, 1944.The Com-pany and the Union appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYTubize Rayon Corporation, a Delaware corporation, is engaged inthe manufacture of synthetic yarns at Rome, Georgia.The Romeplant is the only one involved in this proceeding.During the past12months, the Company purchased raw materials valued in excessof $2,000,000.The raw materials, mostly wood pulp, cotton linters,59 N L.R. B., No. 21.82 TUBIZE RAYON CORPORATION83and chemicals, were practically all purchased and shipped frompoints outside the State of Georgia to its Rome, Georgia, plant.During the same period, the Company produced finished yarn'valuedin excess of $5,000,000, practically all of which was shipped to pointsoutside the State of Georgia.The Company admits that it is engagedin commercewithin themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America, affiliated with the Congress ofIndustrialOrganizations, is a labor organization admitting tomembership' employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties generally agree that a unit of all hourly paid em-ployees of the Company at the Rome plant, including trainees, villageworkers, cafeteria employees, but excluding all technical employees,laboratory employees (except employees of the knitting and pilotlaboratories), office and clerical employees, armed guards, and super-visory employees, is appropriate for the purposes of collective bar-gaining.The Union, however, desires to include the instructors;the Company desires their exclusion as supervisory employees.The instructors are in charge of units, each of which is composedof from 5 to 19 operators.They are given a longer lunch periodthan the operators and receive about 13 percentmorepay on anhourly basis.The instructors report absentees and assign operatorstomachines at the beginning of the shift, transfer operators to othermachines when necessary, make out reports, assist "weak" operatorswith their work, and aid the foremen in maintaining discipline and3The FieldExaminer reportedthat the Union submitted 1,090 application for member-ship cards;that there areapproximately 1,924 employees in the appropriate unit , andthat the cards were dated, 808 July 24, 1944, or later, and 282 were undated. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction.They are required to keep the operators at their workand prevent them from being away from the machines for any unduelength of time.They have no authority to personally disciplineoperators, but are authorized to tell them to return to work and tocorrect them when the work is not being properly performed.Theytransmit orders of the foremen and report any failure to carry outthese orders.They are empowered to settle disputes between theoperators.In cases where they cannot keep order or if there isany dispute which they cannot settle, they report to the foreman,who investigates the matter.While in the course of such investiga-tion, he may talk to the employee involved and watch her work, hegives considerable weight to the recommendations of the instructors.2After such investigation, the foreman may recommend appropriateaction to the personnel office, which either discharges or transfersthe employee.We find that instructors are `supervisory employeeswithin our usual definition thereof.We find that all hourly paid employees of the Company at the Romeplant, including trainees, village workers, cafeteria employees, butexcluding all technical employees, laboratory employees (except em-ployees of the knitting and pilot laboratories), office and clerical em-ployees, armed guards, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Union desires that the pay roll of September 23, 1944, be usedto determine eligibility.However, we see no reason to depart fromour customary practice in this respect.Accordingly, we shall directthat the question concerning representation which has arisen be re-solved by an election by secret ballot among the employees in theappropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is hereby2 Both foremen who appeared as witnesses testified that they give "special"or "moreeffective"weight to the instructors' recommendations than to an operator,and one testi-fied that as to the fitness of an operator he relied on the instructor because "she wouldknow, she is in there with her." TUBIZE RAYON CORPORATION85DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Tubize RayonCorporation,Rome, Georgia,an election by secret ballot shall beconducted as early as possible,but not later than thirty(30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations,among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction,including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by TextileWorkersUnion of America,CIO, for the purposes of collective,bargaining.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.